COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, AtLee and Senior Judge Frank
UNPUBLISHED


              Argued at Norfolk, Virginia


              CLARISSA GREGORY
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0657-16-1                                     JUDGE ROBERT P. FRANK
                                                                                  APRIL 11, 2017
              CITY OF HAMPTON DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                              Wilford Taylor, Jr., Judge

                               Charles E. Haden for appellant.

                               Kimberly Karle, Assistant City Attorney (Vanessa T. Valldejuli, City
                               Attorney; Therese M. Price, Assistant City Attorney; Gregory C.
                               Bane, Guardian ad litem for the minor children, on brief), for
                               appellee.


                     Clarissa Gregory (“mother”) appeals the termination of her residual parental rights to her

              children, G.H. and C.G., pursuant to Code § 16.1-283(C)(2). She contends the evidence was

              insufficient to support the trial court’s decision to terminate her parental rights because it failed

              to show that termination was in the children’s best interests and that the Hampton Department of

              Social Services (“HDSS”) made “reasonable and appropriate efforts” to assist her in remedying

              substantially the conditions which led to or required continuation of the children’s foster care

              placement. She also maintains the trial court erred in approving adoption as the goal of the foster

              care service plan. Finding no error, we affirm the decision of the trial court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       On appeal, we view the evidence in the “‘light most favorable’ to the prevailing party in

the circuit court and grant to that party the benefit of ‘all reasonable inferences fairly deducible

therefrom.’” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 262, 616 S.E.2d 765, 767

(2005) (quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d

460, 463 (1991)).

       In March 2014, mother sought assistance from HDSS because her children’s father was

allegedly physically and sexually abusing her in front of the children. Mother stated she was afraid

that the children’s father was going to kill her. At the time mother sought aid from HDSS, C.G. was

approximately eighteen months old, and G.H. was almost three months old. Mother had substance

abuse issues and suffered from a mental disability. She also had no housing.

       HDSS expedited transitional housing for mother and the children and referred mother to

several services. However, mother repeatedly left the transitional housing with the children without

notifying HDSS of her whereabouts, and she also violated the safety plan. Due to concerns about

mother’s mental health and her “persistent” violations of the safety plan, HDSS offered respite care

to the children. When mother refused, HDSS obtained an emergency removal order and took

custody of the children on April 1, 2014. Both children were placed in foster homes.

       The initial goal of the foster care service plan was to return the children home.

       When C.G. and G.H. entered HDSS’s custody, they displayed significant developmental

delays. Both children were assessed and diagnosed with long-term disabilities. The foster

parents secured appointments with specialists to address these developmental delays. The foster

parents were nurturing, and the children thrived in their home.

       To achieve mother’s reunification with the children, HDSS recommended that mother

secure stable independent housing and financial security for at least six months, engage in no

                                                 -2-
illegal activity and accrue no further criminal charges, complete parenting education classes,

comply with medication management through the Community Services Board, undergo

individual therapy, complete substance abuse assessment and treatment, and participate in

supervised visitation.

        A year after the children were removed, mother had failed to secure stable housing and

employment. Her drug screenings were positive. Although mother completed two parenting

classes, she was never able to move beyond supervised visitation because she was unable to

secure stable housing and was inconsistent with her medications.

        On March 2, 2015, mother was discharged from Partners In Recovery after testing positive

for alcohol. She continued to drink and use marijuana.1 Mother was charged with possession of

marijuana in May 2014 and May 2015. On June 12, 2015, HDSS petitioned to change the goal

from return home to adoption. The foster parents of both children expressed their willingness to

adopt them. In June 2015, HDSS also petitioned the juvenile and domestic relations district court

(“J&D court”) to terminate mother’s parental rights. The J&D court granted the petition on July 21,

2015, and terminated mother’s parental rights pursuant to Code § 16.1-283(C)(2). Mother appealed

to circuit court.

        The circuit court heard the appeal on March 21, 2016. The evidence showed that mother

was never able to obtain stable housing or employment and was inconsistent with her

medications management. Indeed, mother testified that she had recently stopped taking her

mental health medications as prescribed without first consulting with her mental health provider.

While she had participated in substance abuse treatment, she continued to struggle with her

sobriety. Mother had incurred several illegal substance-related criminal charges while her


        1
         Social worker Shirley Bowie testified that mother reported she had smoked marijuana
as recently as the week prior to the circuit court termination hearing.

                                               -3-
children were in foster care: a possession of marijuana charge on May 15, 2014; an open alcohol

container charge on May 23, 2014; and a possession of marijuana charge on May 26, 2015.

Mother did complete some parenting classes and participate in supervised visitation with the

children; however, HDSS’s witnesses agreed that she could never progress to unsupervised

visitation due to child safety concerns.

       By February of 2016, mother had resumed living with the children’s father. Initially,

mother indicated that she and the father intended to care for the children in the father’s home. By

the following month, however, mother called social worker Shirley Bowie and left a message that

she had moved out of father’s home and that “she had concerns [about] the children coming to stay

with him due to his substance abuse.” Mother testified that she told Bowie that “there were drugs in

the house [and that] [i]t wasn’t for him. It was for myself as well. I was engaging in drugs. [The

father] was engaging in drugs.” Mother agreed that it was “best for the kids not to be in a drug

environment.”

       When asked at the hearing to outline her plan for the children to live with her, mother

answered:

                From my understanding, the kids will not be returned to me. As
                far as the parent, I do agree with [the father] getting the kids, like I
                told Ms. Bowie, if there’s some type of drug treatment lined up.
                That would be a great fit. My intention was for him to get the kids.
                He has a two bedroom apartment and works a job.

Mother acknowledged that she was not in a position to take the children due to her housing

situation. She stated that, if they lived with their father, she would maintain visitation and her

relationship with them.




                                                 -4-
       On March 21, 2016, the circuit court terminated the parental rights of mother and father2

and approved the new goal of adoption.

       This appeal followed.

                                              ANALYSIS

       On appeal, mother contends that the trial court erred by terminating her parental rights

because HDSS failed to present clear and convincing evidence that termination was in the

children’s best interests or that HDSS made “reasonable and appropriate efforts” to assist her in

remedying the conditions that led to the children’s placement in foster care. For the same

reasons, she also contends the trial court erred by approving the foster care plan goal of adoption.

With regard to the approval of the adoption plan, however, mother maintains that HDSS failed to

meet its evidentiary burden by a preponderance of the evidence.3

       When reviewing a decision to terminate parental rights, we presume the circuit court

“thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.” Id. at 265-66, 616 S.E.2d at 769 (quoting

Fields v. Dinwiddie Cty. Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)).

“The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be disturbed on


       2
           Father did not appeal the termination of his residual parental rights to this Court.
       3
           Mother also argues that she was deprived of due process because HDSS sought
termination of her parental rights pursuant to Code § 16.1-283(B), but the trial court’s termination
decision was based upon Code § 16.1-283(C)(2). However, mother’s assignment of error attacking
the trial court’s termination decision is limited solely to the sufficiency of the evidence. Nowhere in
either assignment of error does mother assert that she was deprived of due process. Because her due
process argument lies beyond the scope of the assignments of error, we decline to consider this
argument. See Winston v. Commonwealth, 51 Va. App. 74, 82, 654 S.E.2d 340, 345 (2007)
(because an appellant did not include an argument in his questions presented (now assignments
of error), the Court would not address it on appeal). See also Rule 5A:20(e). Furthermore,
because mother did not raise her due process argument below, she has failed to preserve this
argument for appeal. Rule 5A:18. Mother does not request consideration of this argument pursuant
to the ends of justice exception, and we decline to apply the exception sua sponte. Edwards v.
Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).
                                                   -5-
appeal unless plainly wrong or without evidence to support it.’” Id. at 266, 616 S.E.2d at 769

(quoting Logan, 13 Va. App. at 128, 409 S.E.2d at 463). “In its capacity as factfinder, therefore,

the circuit court retains ‘broad discretion in making the decisions necessary to guard and to foster

a child’s best interests.’” Id. (quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794,

795 (1990)).

        Pursuant to Code § 16.1-283(C)(2),

                [t]he residual parental rights of a parent or parents of a child placed
                in foster care . . . may be terminated if the court finds, based upon
                clear and convincing evidence, that it is in the best interests of the
                child and that:

                   ....

                    [t]he parent or parents, without good cause, have been
                    unwilling or unable within a reasonable period of time not to
                    exceed twelve months from the date the child was placed in
                    foster care to remedy substantially the conditions which led to
                    or required continuation of the child’s foster care placement,
                    notwithstanding the reasonable and appropriate efforts of
                    social, medical, mental health or other rehabilitative agencies
                    to such end. Proof that the parent or parents, without good
                    cause, have failed or been unable to make substantial progress
                    towards elimination of the conditions which led to or required
                    continuation of the child’s foster care placement in accordance
                    with their obligations under and within the time limits or goals
                    set forth in a foster care plan filed with the court or any other
                    plan jointly designed and agreed to by the parent or parents and
                    a public or private social, medical, mental health or other
                    rehabilitative agency shall constitute prima facie evidence of
                    this condition. The court shall take into consideration the prior
                    efforts of such agencies to rehabilitate the parent or parents
                    prior to the placement of the child in foster care.

        At the termination hearing, mother argued only that she had done “her best” and conceded

she did not expect to have the children returned to her due to her lack of appropriate housing.

Instead, she asked that the trial court return the children to their father based upon her belief that he

could “get the drug situation under control.” Mother’s sole objection to the court’s orders

terminating her parental rights states only “Seen and objected to for the reasons stated on the
                                                  -6-
record.” Likewise, that is the sole objection made by mother to the trial court’s order changing the

foster care goal to adoption.

        Mother made no assertion at the termination hearing that HDSS failed to offer reasonable

and appropriate services, nor did she contest the approval of the foster care plan. Thus, she failed to

preserve these arguments for appeal. Rule 5A:18. Mother’s general objection to the trial court’s

final order was insufficient to preserve them. Rule 5A:18 requires that “a specific argument must be

made to the trial court at the appropriate time . . . . A general argument or an abstract reference to

the law is not sufficient to preserve an issue.” Edwards v. Commonwealth, 41 Va. App. 752, 760,

589 S.E.2d 444, 448 (2003) (en banc) (citation omitted). “[N]either [Code § 8.01-384] nor Rule

5A:18 is complied with merely by objecting generally to an order.” Lee v. Lee, 12 Va. App. 512,

515, 404 S.E.2d 736, 738 (1991) (en banc). A trial court must be alerted to the precise issue to

which a party objects. See Neal v. Commonwealth, 15 Va. App. 416, 422, 425 S.E.2d 521, 525

(1992). Mother does not ask that we consider her argument to attain the ends of justice, and we

decline to apply that exception to Rule 5A:18 sua sponte. Edwards, 41 Va. App. at 761, 589

S.E.2d at 448. Therefore, we will not consider her arguments on appeal.4

        Of the several issues raised in mother’s assignment of error, the only one preserved is

whether the trial court erred in finding by clear and convincing evidence termination was in the

best interests of the children.




        4
         In her brief, mother referred to a number of pages in the transcript, pursuant to Rule
5A:20(c), where she claims each assignment of error was preserved. However, a review of those
pages reveals that mother never argued HDSS failed to offer reasonable and appropriate services
nor did she challenge the foster care plan.

                                                  -7-
HDSS must prove, by clear and convincing evidence5 that it was in the children’s best interest

for the parent’s residual parental rights to be terminated. Code § 16.1-283(C)(2).

       We conclude the trial court’s decision that termination was in the children’s best interests

was neither plainly wrong nor without evidence to support it. See Toms, 46 Va. App. at 266,

616 S.E.2d at 769. Mother, who argued against termination on the basis that the children should

be placed with their father, initially sought assistance from HDSS based upon allegations that

father was physically and sexually abusive toward her. Father also abused drugs and refused to

participate in a drug treatment program until 2015. Despite seeking treatment in March 2015, he

was unable to maintain his sobriety and tested positive for marijuana shortly before the

termination hearing.

       On March 16, 2016, less than a week before the termination hearing, mother called

HDSS expressing concern about the children being with their father because of his continued

drug abuse. Yet, only the month before, in February 2016, mother was residing with father and

still “engaging in” drug use with him, despite mother having attended various drug counseling

and treatment programs. At the termination hearing, mother, who had a long history of drug

abuse, agreed it was “best” for the kids not to be in a drug environment. Mother also

acknowledged that her housing situation precluded her from taking custody of the children.




       5
           Clear and convincing evidence is

                that measure or degree of proof which will produce in the mind of
                the trier of facts a firm belief or conviction as to the allegations
                sought to be established. It is intermediate, being more than a
                mere preponderance, but not to the extent of such certainty as is
                required beyond a reasonable doubt as in criminal cases. It does
                not mean clear and unequivocal.

Gifford v. Dennis, 230 Va. 193, 198 n.1, 335 S.E.2d 371, 373 n.1 (1985) (quoting Walker Agcy.
& Aetna Cas. Co. v. Lucas, 215 Va. 535, 540-41, 211 S.E.2d 88, 92 (1975)).
                                              -8-
While she expressed a desire to see the children placed with their father rather than in foster care,

that view was conditioned upon father’s ability to cease his drug abuse.

       Legal custody was awarded to HDSS on April 1, 2014. At the time of the termination

hearing, the children had been in foster care for nearly two years. The children suffered from

developmental delays and required frequent counseling and care. Both children improved and

thrived in the care of the foster parents, with whom they lived the majority of their lives.

       Since the children were placed in the custody of HDSS, a period of nearly two years,

mother never achieved stable housing nor did she resolve her drug problem, despite participating

in substance abuse programs. “It is clearly not in the best interests of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent will be capable of resuming [her]

responsibilities.” Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394

S.E.2d 492, 495 (1990).

       We conclude the trial court did not err in terminating mother’s parental rights.

                                                                                           Affirmed.




                                                -9-